Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is accorded the effective filing date of 05/12/2015.
Response to Amendment
The claim objection to claims 73-74 are withdrawn in view of persuasive arguments.
With regard to the 35 USC 102 and 103 rejections, the Applicant argued (in Remarks: pg. 8 second para.) that applied reference Boucher US 2014/0138179, fails to anticipate the first anatomical interface “structured to fit within the concha” as amended in claim 56. The Applicants specifically points to Boucher [0329] and [0337] as evidence that the cited portion Fig. 38A does not describe an anatomical interface that fits within the concha. 
The Examiner respectfully disagrees. Claim 56 has been amended to include: “the first anatomical interface… structured to fit within the concha of the ear such that the first anatomical interface stabilizes the medical diagnostic device” (claim 56, lines 6-9). With regard to ‘concha’, this area is shown in the Applicant’s own drawing Fig.21, see below: 

    PNG
    media_image1.png
    360
    483
    media_image1.png
    Greyscale

As for the argued limitation, under the broadest reasonable interpretation, requires a shape that can fit inside the area corresponding to the labeled anatomical area above. There is no further recitation with regard to the specifics of how the shape should fit. The applied reference: Boucher Fig. 27: element 28, is clearly sized to fit within the concha of the ear, as shown in the annotated Fig. 27 below:

    PNG
    media_image2.png
    338
    581
    media_image2.png
    Greyscale

The Applicant further argued that Boucher: [0329] directed to an anatomical interface of Fig.27 as “configured for interface with the patient’s anatomy so that the images are captured element 28) is placed relative to an ear, but rather states that the anatomical interface can be rotated or positioned in a way to encourage a good fit. On the contrary, Boucher Fig. 27 as shown above, clearly illustrates that element 28 is sized such that it can wholly fits within the area of the concha, and thus, is interpreted as configured to fit within the concha of the ear, as recited in amended claim 56. 
The Applicant did not make additional arguments against the Examiner’s rationale for rejection with regard to the other claim limitations. As such, the Applicants arguments have been fully considered but are not persuasive. Claim 56 remains rejected under 35 USC 102.
As for new claims 84-86, see detailed rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“imaging element” in claims 56 and 86; because it uses the generic placeholder “element” with functional limitation ‘configured to capture diagnostic information of the ear canal and/or the ear drum’ without reciting structure. A review of the Specification indicate that the “imaging element” is the following: imaging sensors, accessing/capturing elements including fiber optics, lenses, diaphragms to collect and transfer energy including heat/sound/electricity/light/sound/magnetic fields, LEDs, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“(first/second) anatomical interface” because it is modified by limitations that describe the structure of the interface, e.g. having a length longer than a width.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 56-57, 61, 63-64, 67, 71, 73-80 and 82-86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucher et al. US 2014/0073880 A1 (hereinafter “Boucher”, previously cited).
Boucher annotated Fig. 27: element 28 see [0329]. Fig. 27 is a front view of an ear imaging device when worn or interfaced with the patient’s ear, element 28 has an oblong/oval shape similar to an ear bud.

    PNG
    media_image2.png
    338
    581
    media_image2.png
    Greyscale


Boucher annotated Fig. 38A see [0336]. Fig. 38A is a side view of an ear imaging device

    PNG
    media_image3.png
    457
    551
    media_image3.png
    Greyscale

Regarding claim 56, Boucher discloses a medical diagnostic device (diagnostic imaging described in [0021]; also see [0337] and annotated Fig.38A) for diagnosis of a subject's condition, the device comprising:
(A)  main body (see [0337] and annotated Fig. 38A: handle portions 22, 28 & 44 as annotated; also see [0021] main body) connected to a diagnostic extension (see annotated Fig. 38A: extended portions 24, 26 and 30, this portion comprises diagnostic element 24 which is an imaging device configured to acquire diagnostic images of the ear) and 
(B) a first anatomical interface (see [0337] and see annotated Figs. 27: element 28 and annotated Fig.38A: element 28 labeled “anatomical interface”, also see [0021] extension from the main body, which is adapted to be inserted into or interface with the ear’s anatomy) having a length along a first axis and a width along a second axis (as annotated in Fig. 27), the length longer than the width, and shaped to shaped to contact a visible outer ear of the subject’s ear (see [0337] stating that the embodiment illustrated in Fig. 38A is adapted to be inserted into the ear canal, and as shown in annotated Fig. 27, element 28 is an oval shape in which the length is longer than the width, and adapted to be in contact with the visible outer ear, i.e. concha, when worn), the first anatomical interface:
including a connection to the main body and/or the diagnostic extension (as shown in Annotated Fig. 27, in which element 28 is placed over the diagnostic extension 24 as shown, this is interpreted as a “connection”),
structured to fit within the concha of the ear (see Fig. 27: element 28 interpreted as “first anatomical interface” is sized to fit within the concha of the ear) such that the first anatomical interface stabilizes the medical diagnostic device to reduce relative motion between the medical diagnostic device and the ear canal of the subject during the [0021] “extension having a central axis structurally configured for insertion into the patient’s ear canal”; also see [0188] flexible extension that helps to stabilize the device when inserted into the ear canal. [0044, 0048] the anatomical interface element 28 is adapted to interface the imaging device to a patient’s body/anatomy for accurate and safe insertion into the predetermined anatomy; in [0187-0191] an exemplary otoscope anatomy interface is adapted for diagnosing the ear has flexible and rigid portions for alignment and insertion that facilitates the diagnosis process, the described structures are understood as structures to stabilize the device and reduce motion as recited in the claims especially since the description of snugly fit ear buds in [0191] and stop in [0190] are understood to minimize motion and for stabilizing the device); and 
configured to contact the tragus along a portion of the first axis, such that the first axis is substantially parallel to an inferior-superior line from the antitragus of the ear to the helix of the ear, and the second axis is substantially parallel to an anterior-posterior line from the tragus of the ear to the antihelix of the ear (please refer to Fig. 27: element 28, as annotated by the Examiner, is an anatomical structure that, when worn in the ear, has the claimed structure aligned with the recited axis, and the length of 28 running along the first axis, Is visibly longer than, with width of 28 running along the second axis ); and
(C) an imaging element (element 24 , [0021] “imaging apparatus” and other processing elements are present in either the main body and/or the diagnostic extension, also see [0149] light and temperature sensor that acquires images of the ear) within the diagnostic extension (portions 24, 26 and 30 as annotated in Fig. 38A), the imaging element configured to see [0149, 0154-0155] capturing image diagnostic information from the ear canal);
the diagnostic extension (element 26) configured to be inserted into the ear canal such that the imaging element (element 24) captures the diagnostic information of the ear canal and/or ear drum ([0149, 0154-0155] capturing imaging and temperature information from ear canal), 

Regarding claim 57, Boucher discloses the device of claim 56, wherein:
the medical diagnostic device further comprises a light source (Fig.38B: LEDs 42); and  the main body (annotated Fig. 38A: handle portions 22, 28 & 44) has a power source ([0336] internal battery).

Regarding claim 61, Boucher discloses the device of claim 56, wherein the first anatomical interface comprises a stop to prevent over-insertion into the ear canal ([0188-0192] “stop” structure to prevent over-insertion).  

Regarding claim 63, Boucher discloses the device of claim 56 wherein the diagnostic extension is flexible ([0163:1st sentence] and [0188: 1st sentence] flexible extension as part of the otoscope to align with ear drum and confirm with ear canal).

Regarding claim 64, Boucher discloses the device of claim 56 further comprising a second anatomical interface is configured to contact both the visible outer ear and the cheek; see annotated Figs. 38A above, and also Fig. 22 showing a different view, see below:
    PNG
    media_image4.png
    314
    282
    media_image4.png
    Greyscale

With regard to claim 64, Boucher Fig. 22: element 28 has two parts, the first smaller part inserted into the ear is interpreted as “first anatomical interface” in the claims (this corresponds to Fig. 28 in annotated Fig. 27 above), and the longer hook portion that goes around the outer ear and contacting the face/cheek is interpreted as “second anatomical structure” in the claim. Also see Boucher [0327], and Figs. 23-24 shows the same device in different views.

Regarding claim 67, Boucher discloses the device of claim 56, wherein the diagnostic extension is curved (see annotated Fig. 38A, the diagnostic extension, i.e. 24, 26 and 30, has a curve as a part of the rounded tip at the connection with element 28). 

Regarding claim 71, Boucher discloses the device of claim 56, the wherein the first anatomical interface is configured to be placed over the diagnostic extension being fully inserted into the ear canal (see annotated Fig. 38A, in which element 28 is placed over the extension portion 26, and the interface 28 gives extra length to the entire device that could reach farther/deeper into an ear canal when the device is inserted. Also see [0327] in which the ear bud portion of element 28, interpreted as “first anatomical interface” is inserted into the ear canal as a traditional ear bud), wherein at least part of the first anatomical interface and/or the connection is flexible or elastic to enable the diagnostic extension to then be inserted further and positioned in the ear canal (see annotated Fig. 38A, the anatomical interface 28 is placed over the extension portion 26, and the interface 28 gives extra length to the entire device that could reach farther/deeper into an ear canal when the device is inserted. Also see [0188-0191] discloses a combination of soft outer materials, flexible extension, and a snug fit of the anatomical interface for insertion into the ear canal). 

Regarding claim 73, Boucher discloses the device according to claim 56, further comprising a second anatomical interface (see [0193] “and a balloon or other dilation method can be used to stop and hold the device in place”, this is in addition to the ear bud/first anatomical interface 28 placed over the extension tip 24) having a shape that contacts the ear canal at least one point to stabilize the second anatomical interface inserted into the ear canal ([0193] the disclosed balloon or other dilation method would inherently contact the ear canal for stabilization as it is used to dilate the ear canal).  

Regarding claim 74, Boucher discloses the device according to claim 73, wherein the shape of the second anatomical interface simultaneously contacts the patient's ear canal at least two radially opposite points to stabilize the second anatomical interface inserted into the patient's car canal (see rejection to claim 73 above, and [0191] the disclosed balloon for dilating the ear canal is a radially inflating or expanding object, thus would inherently contact two radially opposite points within the ear canal for stabilization and expansion therein).  

Regarding claim 75, Boucher discloses the device according to claim 56, wherein the diagnostic extension includes a flexible joint to allow rotation of the diagnostic extension to rotate into a first position to fit in the left ear of the head and rotate into a second position to fit in the right ear of the head (Boucher [0196: last sentence]”A tip which rotates to fit into and align elements with left and right ear canal and ear drum is also possible and within the scope of the present invention”).  

Regarding claim 76, Boucher discloses the device according to claim 56, wherein the diagnostic extension (element 24) includes a bulbous tip at the distal end of the diagnostic extension (as shown in annotated Fig. 38A; the extension 24 has a bulbous tip. This can also been seen at Figs. 29-30: tip of element 24).

Regarding claim 77, Boucher discloses the device according to claim 56, wherein the diagnostic extension (element 24) is suspended within the first anatomical interface (element 28) by one or more elastic members (Fig. 30 spring coil).  (With regard to the claim, the Examiner interprets the spring coil in Fig. 30 as an elastic member, this interpretation is consistent with the Applicant’s specification [0578: last 4 sentences] which discloses elastic sections as spring or other flexible portions that can retract and compress under force. As shown in Fig. 30, the extension 30 is suspended within the element 28 by the spring; also see Boucher [0188] “For example, the extension may be spring loaded and able to fully or partially retract depending on the forces encountered.  This retraction, or force limiting mechanism, may be incorporated into a more rigid extension as well.”).

Regarding claim 78, Boucher discloses the device according to claim 56, further comprising a spring (Fig.30: spring/coil within element 24) that connects the diagnostic extension to the main body, the spring compressible such that compression of the spring coincides with extension of the diagnostic extension into the ear canal ([0188:3rd-4th sentences] “For example, the extension may be spring loaded and able to fully or partially retract depending on the forces encountered.  This retraction, or force limiting mechanism, may be incorporated into a more rigid extension as well.”).

Regarding claim 79, Boucher discloses that the device according to claim 56, further comprising a second anatomical interface, where the second anatomical interface is one of an ear bud, an ear canal engagement section (see Figs. 11 and 13, in which element 28 is separated into two portions, the “first anatomical interface” is the ear bud portion 28 inserted into the ear canal, and a “second anatomical portion” is the detachable portion that is can engage the ear canal, see [0320, 0322]), or an over ear piece (see rejection to claim 64 and Fig. 22 in which a “second anatomical interface” is an over ear hook piece of element 28).  
    PNG
    media_image5.png
    827
    459
    media_image5.png
    Greyscale


Regarding claim 80, Boucher discloses the device according to claim 56, wherein the first anatomical interface is structured to flex and partially enter the ear canal ([0191-0192] the first anatomical interface-28 is flexible and can be inserted partially into the ear canal, over the diagnostic extension- 24).  

Regarding claim 82, Boucher discloses the device according to claim 56, wherein the first anatomical interface (28) is configured to connect to one of a plurality of attachments, each [0198: 1st sentence] “Multiple attachments to fit different ear sizes or patient ages…”; also see [0322] corresponding to Fig. 13 which discusses detachable ear buds of different sizes).

Regarding claim 83, Boucher discloses the device according to claim 56, wherein the first anatomical interface (element 28) is further configured to mate with the visible outer ear and the entry of the ear canal such that a superior positioning of the diagnostic extension (element 24) is encouraged. (The “superior positioning” limitation in this claim is interpreted as encouraging the fit of the diagnostic extension, and ease of using the diagnostic extension to capture quality diagnostic information. This feature is met by the combination of flexible and rigid materials, and shape of the anatomical interface, element 28, as described in [0187-0191] an exemplary otoscope anatomy interface is adapted for diagnosing the ear has flexible and rigid portions for alignment and insertion that facilitates the diagnosis process, the described structures are understood as structures to stabilize the device and reduce motion as recited in the claims especially since the description of snugly fit ear buds in [0191] and stop in [0190] are understood to minimize motion and for stabilizing the device. [0337: last sentence] the interfaces allow for rotation of the diagnostic element to certain position “to permit optimal fitting into the ear canal.” Also see rejection to claim 56 with regard to stabilization of the medical diagnostic device as a way to encourage superior positioning).

Regarding claim 84, Boucher discloses the device according to claim 56, wherein the first anatomical interface (element 28) is further structured to extend superior to the ear canal such that the first anatomical interface further stabilizes the medical diagnostic device. (The claim term “extend superior” is interpreted according to Specification [00510], as a superior position (upper position). See [0337] which discusses that the device shown in Fig. 38A is rotatable about certain positions to permit optimal fitting into the ear canal. It is the Examiner’s position that the device shown in Fig. 38A can be rotate around the ear canal such that the element 28, interpreted as “first anatomical interface” extends superior to the ear canal.)

Regarding claim 85, Boucher discloses the device according to claim 56, wherein the first anatomical interface (element 28) is one of a plurality of attachments, each attachment sized to fit a respective ear size. (See [0190] the anatomical interface, element 28, is a disposable sleeve, having the shape similar to an ear bud; these disposable sleeves come in different sizes to fit different ages.)

Regarding claim 86, Boucher discloses a medical diagnostic device (diagnostic imaging described in [0021]; also see [0337] and annotated Fig.38A) for diagnosis of a subject's condition, the device comprising: 
a main body (see [0337] and annotated Fig. 38A: handle portions 22, 28 & 44 as annotated; also see [0021] main body) connected to a diagnostic extension (see annotated Fig. 38A: extended portions 24, 26 and 30, this portion comprises diagnostic element 24 which is an imaging device configured to acquire diagnostic images of the ear), the diagnostic extension including a bulbous tip at a distal end of the diagnostic extension (as shown in annotated Fig. 38A; the extension 24 has a bulbous tip. This can also been seen at Figs. 29-30: tip of element 24
a first anatomical interface (see [0337] and see annotated Figs. 27: element 28 and annotated Fig.38A: element 28 labeled “anatomical interface”, also see [0021] extension from the main body, which is adapted to be inserted into or interface with the ear’s anatomy) having a length along a first axis and a width along a second axis (as annotated in Fig. 27), the length longer than the width, and shaped to contact a visible outer ear of the subject (see [0337] stating that the embodiment illustrated in Fig. 38A is adapted to be inserted into the ear canal, and as shown in annotated Fig. 27, element 28 is an oval shape in which the length is longer than the width, and adapted to be in contact with the visible outer ear, i.e. concha, when worn), the first anatomical interface: connected to the main body (as shown in annotated Fig. 27, in which element 28 is placed over the diagnostic extension 24 as shown, this is interpreted as a “connection”), and structured to stabilize the medical diagnostic device to reduce relative motion between the medical diagnostic device and the ear canal of the subject during the diagnosis of the subject's condition ([0021] “extension having a central axis structurally configured for insertion into the patient’s ear canal”; also see [0188] flexible extension that helps to stabilize the device when inserted into the ear canal. [0044, 0048] the anatomical interface element 28 is adapted to interface the imaging device to a patient’s body/anatomy for accurate and safe insertion into the predetermined anatomy; in [0187-0191] an exemplary otoscope anatomy interface is adapted for diagnosing the ear has flexible and rigid portions for alignment and insertion that facilitates the diagnosis process, the described structures are understood as structures to stabilize the device and reduce motion as recited in the claims especially since the description of snugly fit ear buds in [0191] and stop in [0190] are understood to minimize motion and for stabilizing the device); and 
an imaging element (element 24 , [0021] “imaging apparatus” and other processing elements are present in either the main body and/or the diagnostic extension, also see [0149] light and temperature sensor that acquires images of the ear) within the diagnostic extension (portions 24, 26 and 30 as annotated in Fig. 38A), the imaging element (element 24) configured to capture diagnostic information of the ear canal and/or the ear drum ([0149, 0154-0155] capturing imaging and temperature information from ear canal), the diagnostic extension (24, 26 and 30) configured to be inserted into the ear canal such that the imaging element captures the diagnostic information of the ear canal and/or the ear drum (the diagnostic extension, portions 24, 26 and 30 are adapted to be inserted into the ear, see [0024] and [0189] describes inserting the imaging element into the ear canal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Boucher US 2014/0073880 A1 as applied to claim 56 above, and in view of Burton US 2014/0138179 A1 (previously cited).

Regarding claim 62, under BRI, it is the Examiner’s position that Boucher’s device as shown in Fig. 38A is configured to be inserted into the ear within the claimed range of at least 2mm but not more than 18mm, this is because the insertion depth is dependent on the user of the device. That is, it is the user’s choice of how far to insert Boucher’s device into his/her own ear canal. Further, Boucher, in [0198-0199] discloses that “[m]ultiple attachments to fit different ear sizes or patient ages are possible and encompassed by the present invention…” and “[t]here may also be an extendable piece or longer extension fittings to see deeper in the ear canal for better clarity and/or to get past ear hairs.” Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the anatomical interface’s size and shape, as shown in Fig. 38A, such that it is inserted into the ear canal as least 2mm but no more than 18mm based on the ear canal size of the intended patient and intended diagnostic purpose of the device, see MPEP 2144.04 IV.
Furthermore, Burton, a prior art reference in the field of earbuds, discloses a typical ear bud that has a variety of detachable sleeve portions adapted for different size ears, these sleeves have an end to end range of 9mm-13.5mm ([0081:5th sentence]). It is commonly known that the sleeve is the portion that is inserted into the ear canal, discussed in Burton [0081]. Since the sleeve has a length rang of 9mm-13.5mm, then it is reasonable to deduce that the earbud cannot be comfortably inserted beyond the 13.5mm. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Boucher’s anatomical interface (i.e. element 28 which are ear buds) to have the dimensions discussed in Burton sized to fit different ears (Boucher [0198-0199] and Burton [0004: 4th sentence]).

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Boucher US 2014/0073880 A1 as applied to claim 56 above and further in view of Wada et al. US 2013/0035607 A1 (hereinafter “Wada”).
Regarding claim 81, Boucher discloses the device according to claim 56, and further discloses wherein the first anatomical interface (element 28) can include “[s]crew type or other adjustments can be used to change the length of insertion, and a balloon or other dilation method can be used to stop and hold the device in place.” ([0193]), but Boucher does not explicitly disclose wherein the first anatomical interface comprises a plurality of radial protrusions structured to contact the entrance of the ear canal and configured to stabilize the medical diagnostic device subsequent to the diagnostic extension being fully inserted into the ear canal.
However Wada, another prior art reference in the analogous field of in-ear information acquiring apparatus (see abstract) discloses a device 10 (shown in Figs. 1-2) comprising an anatomical interface portion (120) that is adapted to be inserted into the ear canal of a user, and comprising a plurality of radial protrusions (130) structured to contact the entrance of the ear canal (when portion 120 is inserted through the ear canal, protrusions 130 contacts the entrance of the ear canal; [0048]) and configured to stabilize the medical diagnostic device subsequent to the diagnostic extension being fully inserted into the ear canal (see Fig. 1 and [0045: last sentence] “In addition, the eardrum thermometer 100 includes a fixing mechanism 130 that is provided on the outer circumference of the sensor wire 120 and fixes the temperature sensor 110 inside the ernal auditory canal 12”, also see [0048]).   
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Boucher’s first anatomical interface (Fig.38A: element 28) to further include the radial protrusions taught by Wada (130); the motivation for doing so is because Boucher provides that Boucher: [0193]; Wada: [0045, 0048]); and Wada’s radial protrusions has the additional advantage that the radial protrusions are erected/activated when the device has been fully inserted/fixed but not during insertion/withdrawal (Wada: Fig.1 and see [0006]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. With regard to claim 81, Goldfain et al. US 7399275 B2 discloses an otoscope in which the anatomical interface (insertion tip 40) comprises a plurality of radial protrusions (66); see Figs. 2-4.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	February 24, 2021